Case 3:17-cv-01112-JLS-NLS Document 85-2 Filed 04/15/19 PageID.1353 Page 1 of 4




                            Exhibit 1
 Case 3:17-cv-01112-JLS-NLS Document 85-2 Filed 04/15/19 PageID.1354 Page 2 of 4


                              Eileen R. Ridley Court Admissions List
  State                     Court                             Address             Admission   Bar #
                                                                                     Date
             U.S. Court of Appeals, 3rd Circuit      21400 United States         02/18/2014   N/A
                                                     Courthouse
                                                     601 Market Street
                                                     Philadelphia, PA 19106-
                                                     1790

             U.S. Court of Appeals, 5th Circuit      600 S. Maestri Place        01/09/2014   N/A
                                                     New Orleans, LA 70130

             U.S. Court of Appeals, 7th Circuit      219 S. Dearborn Street,     11/05/2002   N/A
                                                     Rm. 2722
                                                     Chicago, IL 60604

             U.S. Court of Appeals, 9th Circuit      James R. Browning       03/31/1992       N/A
                                                     Courthouse
                                                     95 7th Street
                                                     San Francisco, CA 94103

             U.S. Court of Appeals, Federal          Howard T. Markey            11/21/2007   N/A
             Circuit                                 National Courts Building
                                                     717 Madison Pl NW
                                                     Washington, DC 20005

             U.S. Supreme Court                      1 First Street, Northeast   10/07/2002   N/A
                                                     Washington, DC 20543

California   California State Supreme Court          Supreme Court of        12/07/1990       151735
                                                     California
                                                     350 McAllister Street
                                                     San Francisco, CA 94102

California   U.S. District Court, Central District   312 North Spring Street     05/30/1991   N/A
             of California                           Los Angeles, CA 90012

California   U.S. District Court, Eastern District   501 I Street, Ste. 4-200    03/20/1992   N/A
             of California                           Sacramento, CA 95814

California   U.S. District Court, Northern           450 Golden Gate Ave.    12/07/1990       N/A
             District of California                  San Francisco, CA 94102




                                                                                                1
 Eileen R. Ridley Court Admissions List
                                              Exhibit 1 - Page 1
  Case 3:17-cv-01112-JLS-NLS Document 85-2 Filed 04/15/19 PageID.1355 Page 3 of 4


  State                     Court                               Address            Admission      Bar #
                                                                                      Date
California   U.S. District Court, Southern             880 Front Street, Ste.     08/06/1991      N/A
             District of California                    4290
                                                       San Diego, CA 92101

Colorado     U.S. District Court, District of          103 Sheppard Drive         04/21/2010      N/A
             Colorado                                  Durango, CO 81302

District of District of Columbia Court of              430 E Street, N.W.,        02/09/2009      N/A
Columbia Appeals                                       Washington, DC 20001

District of District of Columbia Superior Court        500 Indiana Ave., N.W      02/09/2009      986019
Columbia                                               Washington, DC 20001

Hawaii       Hawaii State Supreme Court                417 South King Street      05/29/1997      6871
                                                       Honolulu, HI 96813

Hawaii       U.S. District Court, District of          300 Ala Moana Blvd.        05/29/1997      N/A
             Hawaii                                    Honolulu, HI 96850

Illinois     U.S. District Court, Northern             219 South Dearborn         Admitted to     151735
             District of Illinois                      Street                     general bar
                                                       Chicago, IL 60604          04/04/17;
                                                                                  admitted to
                                                                                  trial bar
                                                                                  4/4/17 (trial
                                                                                  bar
                                                                                  admission
                                                                                  expires
                                                                                  4/4/20)
Ohio         U.S. District Court, Northern             John F. Seiberling         2/22/18         N/A
             District of Ohio                          Federal Building & U.S.
                                                       Courthouse
                                                       2 South Main Street
                                                       Akron, Ohio 44308

Oklahoma U.S. District Court, Western                  200 Northwest 4th Street   11/02/2006      N/A
         District of Oklahoma                          Oklahoma City, OK
                                                       73102

Texas        U. S. District Court, Western             501 W. 5th Street, Suite   08/06/2014      N/A
             District of Texas                         1100
                                                       Austin, TX 78701



                                                                                                    2
 Eileen R. Ridley Court Admissions List


                                                Exhibit 1 - Page 2
 Case 3:17-cv-01112-JLS-NLS Document 85-2 Filed 04/15/19 PageID.1356 Page 4 of 4


  State                   Court                            Address          Admission   Bar #
                                                                               Date
Texas      U.S. District Court, Eastern District   300 Willow              12/15/14     N/A
           of Texas                                Beaumont, TX 77701

Texas      U.S. District Court, Northern           1100 Commerce Street,   01/16/2014   N/A
           District of Texas                       Room 1452
                                                   Dallas, TX 75242

Texas      U.S. District Court, Southern           515 Rusk Ave.           07/25/1995   18910
           District of Texas                       Houston, TX 77002




                                                                                          3
 Eileen R. Ridley Court Admissions List


                                           Exhibit 1 - Page 3
